         Case: 5:20-cv-02407-JPC Doc #: 45 Filed: 01/27/21 1 of 3. PageID #: 561




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    SKYWORKS, LTD., CEDARWOOD                          Case No. 5:20-cv-02407-JPC
    VILLAGE APARTMENTS I & II OWNER
    B, LLC; MONARCH INVESTMENT AND
    MANAGEMENT GROUP, LLC; TOLEDO                             JOINT STATUS REPORT
    PROPERTIES OWNER B, LLC; and
    NATIONAL ASSOCIATION OF HOME
    BUILDERS,

                           Plaintiffs,

                          v.

    CENTERS FOR DISEASE CONTROL
    AND PREVENTION; ROCHELLE P.
    WALENSKY, in her official capacity as
    Director, Centers for Disease Control and
    Prevention; SHERRI A. BERGER, in her
    official capacity as Acting Chief of Staff,
    Centers for Disease Control and Prevention;
    DEPARTMENT OF HEALTH AND
    HUMAN SERVICES; NORRIS COCHRAN,
    in his official capacity as acting Secretary of
    Health and Human Services; MONTY
    WILKINSON, in his official capacity as
    Acting Attorney General of the United
    States, 1

                           Defendants.



          Pursuant to the Court’s Order of December 23, 2020, the parties file the following joint

status report:



1
  Pursuant to Federal Rule of Civil Procedure 25(d), automatic substitutions are made for the
following defendants sued in their official capacities: Rochelle P. Walensky, Director, Centers
for Disease Control and Prevention, for Robert R. Redfield; Sherri A. Berger, Acting Chief of
Staff for Centers for Disease Control and Prevention, for Nina B. Witkovsky; Norris Cochran,
Acting Secretary of Health and Human Services, for Alex Azar; and Monty Wilkinson, Acting
United States Attorney General, for William P. Barr.
      Case: 5:20-cv-02407-JPC Doc #: 45 Filed: 01/27/21 2 of 3. PageID #: 562




       Congress’s extension of the Centers for Disease Control and Prevention (CDC) Order at

issue here, see Temporary Halt in Residential Evictions To Prevent the Further Spread of

COVID-19, 85 Fed. Reg. 55292 (Sept. 4, 2020), which became law on December 27, 2020, is set

to expire on January 31, 2021. See Consolidated Appropriations Act, 2021, Pub. L. No. 116-260,

div. N, tit. V, § 502, 134 Stat. 1182, 2079 (2020). On January 20, 2021, CDC Director Dr.

Rochelle Walensky, issued the following media statement: “As a protective public health

measure, I will extend the current order temporarily halting residential evictions until at least

March 31, 2021.” Media Statement, Centers for Disease Control and Prevention, Media

Statement from CDC Director Rochelle P. Walensky, MD, MPH, on Extending the Eviction

Moratorium (Jan. 20, 2021), https://www.cdc.gov/media/releases/2021/s0121-eviction-

moratorium.html. An extension has not yet issued.

       Accordingly, the parties propose that they submit another joint status report on Tuesday,

February 2, 2021. This will give the parties an opportunity to review any extension that issues

and to discuss whether and to what extent further briefing on Plaintiffs’ motion for preliminary

injunction, or some other course of action in this case, may be necessary or advisable.
     Case: 5:20-cv-02407-JPC Doc #: 45 Filed: 01/27/21 3 of 3. PageID #: 563




DATED: January 27, 2021.
                                     Respectfully submitted:
/s/ Steven M. Simpson
STEVEN M. SIMPSON*                                      LUKE A. WAKE*
DC Bar No. 462553                                       DC Bar No. 1009181
Pacific Legal Foundation                                ETHAN W. BLEVINS*
3100 Clarendon Blvd., Suite 610                         Washington State Bar No. 48219
Arlington, VA, 22201                                    HANNAH SELLS MARCLEY*
Tel: (202) 888-6881                                     Washington State Bar No. 52692
SSimpson@pacificlegal.org                               Pacific Legal Foundation
                                                        930 G Street
MAURICE A. THOMPSON                                     Sacramento CA 95814
(0078548)                                               Tel: (916) 419-7111
1851 Center for Constitutional Law                      Fax: (916) 419-7747
122 E Main St.                                          LWake@pacificlegal.org
Columbus, OH 43215                                      EBlevins@pacifclegal.org
Tel: (614) 340-9817                                     HMarcley@pacificlegal.org
Mthompson@ohioconstitution.org

                                                        *Pro Hac Vice

                                     Attorneys for Plaintiffs


BRIAN M. BOYNTON
Acting Assistant Attorney General                       /s/ Leslie Cooper Vigen
                                                        LESLIE COOPER VIGEN
ERIC BECKENHAUER                                        Trial Attorney (DC Bar No. 1019782)
Assistant Director, Federal Programs Branch             STEVEN A. MYERS
                                                        Senior Trial Counsel (NY No. 482043)
                                                        United States Department of Justice
                                                        Civil Division, Federal Programs Branch
                                                        1101 L Street, NW
                                                        Washington, DC 20005
                                                        Tel: (202) 305-0727
                                                        Fax: (202) 616-8470
                                                        Leslie.vigen@usdoj.gov

                                                        Counsel for Defendants
